DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, instant independent method claim 1 recites in its preamble “method of determining a pore throat size distribution of reservoir rock” but fails to recite or conclude with a process/method step wherein the “pore throat size distribution of reservoir rock” is measured or determined, based on the existing method/process steps, thus rendering them and their dependents indefinite.  Independent process/method claims must include/conclude the step set forth in their preambles.  Independent apparatus/device claims do not share this requirement.
Claim 9 recites the limitation "the second probe tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the probe particles" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to their dependence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pissarenko et al. (U.S. Publication No. 20140000357) in view of Giddings (U.S. Patent No. 5156039).
Regarding claim 1, Pissarenko teaches a method of determining a pore throat size distribution of reservoir rock (Paragraph 7), the method comprising: injecting a set of different-sized probe particles through a portion of reservoir rock (Paragraphs 6 and 9); and measuring each of the different-sized probe particles eluting from the portion of reservoir rock (Paragraph 7).
Pissarenko is silent about measuring retention volumes or retention times of each of the particles.
Giddings teaches measuring retention volumes or retention times of each of the particles (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to measure retention volumes or retention times of Pissarenko’s returning fluid because could be used to measure throat size distribution of Pissarenko’s subterranean formation.

The combination of Pissarenko and Giddings is silent about wherein the injecting includes pumping the probe particles through the portion of reservoir rock at a constant flow rate.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to pump the probe particles through the portion of reservoir rock at a constant flow rate, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3, the combination of Pissarenko and Giddings teaches all the features of claim 1 as outlined above, Giddings further teaches the measuring includes measuring the retention times of the probe particles (Abstract).
The combination of Pissarenko and Giddings is silent about wherein the injecting includes pumping the probe particles through the portion of reservoir rock at a constant flow pressure.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to pump the probe particles through the portion of reservoir rock at a constant flow pressure, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4, the combination of Pissarenko and Giddings teaches all the features of claim 1 as outlined above, the combination of Pissarenko and Giddings is silent about wherein the injecting includes sequentially pumping the different-sized probe particles into the portion of reservoir rock from a smallest particle size to a largest particle size.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to sequentially pumping the different-sized probe particles into the portion of reservoir rock from a smallest particle size to a largest particle size, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5, the combination of Pissarenko and Giddings teaches all the features of claim 1 as outlined above, the combination of Pissarenko and Giddings is silent about wherein the portion of reservoir rock is an above-ground sample from a below-ground rock formation.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to measure an above-ground sample from a below-ground rock formation, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

Regarding claim 10, the combination of Pissarenko and Giddings teaches all the features of claim 1 as outlined above, Pissarenko further teaches providing an injection fluid containing the set of probe particles by mixing the set probe particles with a pre-injection fluid, wherein the set probe particles are injected into the portion of reservoir rock as part of the injection fluid (Paragraph 13).
Regarding claim 11, the combination of Pissarenko and Giddings teaches all the features of claim 10 as outlined above, the combination of Pissarenko and Giddings is silent about providing the injection fluid includes filtering a portion of drilling fluid to provide at least a portion of the pre-injection fluid.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to filter a portion of drilling fluid to provide at least a portion of the pre-injection fluid, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN Y ZHONG/Primary Examiner, Art Unit 2861